UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 20, 2007 Wayne Savings Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 151 N. Market Street, Wooster, Ohio 44691 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (330) 264-5767 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): G Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) G Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) G Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) G Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On December 20, 2007, the Board of Directors of Wayne Savings Bancshares, Inc. (the "Company") amended and restated the Company’s Bylaws to permit book entry ownership in accordance with the requirements of the NASDAQ Stock Market. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. Date:December 20, 2007 By: /s/ H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Senior Vice President and Chief Financial Officer 3
